per curiam:
En relación con la obligación que le impone a los notarios públicos la See. 26 de la Ley Notarial, 4 L.P.R.A. see. 1026, relativa a su obligación de rendir semanalmente índices notariales, en In re Colón de Zengotita, 116 D.P.R. 303, 304-305 (1985), expresamos que dicha obligación es una de “cumplimiento estricto” y que “el reiterado incumplimiento con las exigencias de dicha ley acusa una indiferencia de parte del notario que le coloca en el umbral de la incapacidad para actuar en tan delicado y puntilloso ministerio”.
La abogada-notario Ana Irma Rivera Lassen, a pesar de ser una que está activa en su profesión como tal, únicamente rindió índices notariales durante el año 1984 corres-*326pondientes a dos (2) semanas. (1) Un análisis de la obra notarial efectivamente realizada por la referida abogada de-muestra que la obra notarial realizada por ésta es una de carácter sensitivo en relación con la cual la omisión de rendir los índices a tiempo podría tener consecuencias de “natura-leza grave lesivas a la fe pública de que están investidos los notarios”. In re Colón de Zengotita, ante.
Por los fundamentos antes expresados, se dictará senten-cia que suspenda del ejercicio del notariado en Puerto Rico a la Leda. Ana Irma Rivera Lassen por él término de un (1) año, contado él mismo a partir del 1ro de mayo de 1985. (2)

(1) La semana que finalizó el 13 de mayo y la que terminó el 17 de junio de 1984.


(2)La acción disciplinaria decretada es independiente de aquella res-ponsabilidad civil en que pueda haber incurrido la notario público de refe-rencia, causada la misma por su omisión en rendir los índices notariales.